          Case 1:21-cv-00442-LLS Document 6 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GUY COZZI,

                                 Plaintiff,
                                                                 21-CV-0442 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
 WORKERS’ COMPENSATION BOARD, et al.,

                                 Defendants.

       Pursuant to the order issued March 5, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

       Plaintiff has consented to electronic service. (ECF No. 3.)

SO ORDERED.

 Dated:   March 5, 2021
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
